Exhibit 10.3

AMENDMENT TO PLACEMENT AGENT AGREEMENT

This Amendment (“Amendment”) to the Placement Agent Agreement by and between
Cardium Therapeutics, Inc., a Delaware corporation (“Company”), and Empire Asset
Management Company (“Placement Agent”), dated effective as of June 20, 2008
(“Agreement”), is made and entered into effective as of June 27, 2008. Unless
otherwise defined herein, capitalized terms shall have the meanings given them
in the Agreement.

1. Sections 1(a) and 1(b) of the Agreement are hereby amended in their entirety
to read as follows:

a) A cash fee payable immediately upon the closing of the Placement equal to
6.5% of the aggregate gross proceeds raised in the Placement.

b) Placement Agent warrants to purchase that number of shares of Common Stock
equal to 6% of the aggregate number of Shares sold in the Placement. Such
warrants shall have the same terms as the Warrants issued to the Purchasers in
the Placement except that such warrants (i) shall have an exercise price equal
to the last sale price as reported by the American Stock Exchange on the Closing
Date; (ii) shall not contain Section 3(b) of the form of Warrant or any similar
provision permitting an adjustment to the exercise price upon a subsequent
equity sale; and (iii) shall not be transferable except as permitted by FINRA
Rule 2710.

2. This Amendment may be executed in counterparts, each of which will be deemed
an original copy of this Amendment and all of which, when taken together, will
be deemed to constitute one and the same agreement. The exchange of copies of
this Amendment and of signature pages by facsimile transmission or other
electronic means shall constitute effective execution and delivery of this
Amendment as to the parties and may be used in lieu of the original Amendment
for all purposes. Signatures of the parties transmitted by facsimile or other
electronic means shall be deemed to be their original signatures for all
purposes.

3. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

[Signature page follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of June 27,
2008.

 

CARDIUM THERAPEUTICS, INC. By:  

/s/ Christopher Reinhard

  Christopher Reinhard   Chief Executive Officer EMPIRE ASSET MANAGEMENT COMPANY

By:

 

/s/ Gregg Zeoli

  Gregg Zeoli   President & CEO